329 F.2d 628
James Henry JACKSON, Appellant,v.UNITED STATES of America, Appellee.
No. 20729.
United States Court of Appeals Fifth Circuit.
March 31, 1964, Rehearing Denied May 5, 1964.

Julian Hartridge, Sr., Savannah, Ga., for appellant.
Richard C. Chadwick, Asst. U.S. Atty., Albert Disney Johnson, Asst. U.S. Atty., Donald H. Fraser, U.S. Atty., Savannah, Ga., for appellee.
Before MAGRUDER,1 JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The appellant was convicted of the possession and sale of non-tax-paid whiskey.  The only contention urged on appeal is that the instruction on entrapment was inadequate and error was committed by refusing a requested charge.  We think the instruction given was adequate.  The judgment of the district court is


2
Affirmed.



1
 Senior Circuit Judge of the First Circuit, sitting by designation